PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Li et al.
Application No. 17/108,462
Filed: December 1, 2020
Attorney Docket No. 2005370-0286
For: SOLID FORMS OF (E)-3-[2-(2-THIENYL)VINYL]-1H-PYRAZOLE
:
:
:
:	DECISION ON PETITION
:
:
:



This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed March 9, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

This application is being referred back to the Office of Data Management to await a reply to the Notice of Allowance and Fee(s) Due mailed March 17, 2022.

Telephone inquiries related to this communication should be directed to undersigned at (571) 272-1642. All other inquiries concerning this application should be directed to the Office of Data Management at their customer service line (571) 272-4200. 


/APRIL M WISE/Paralegal Specialist, Office of Petitions